Citation Nr: 0510294	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-32 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint disease, with mouth sores and ulcers.

2.  Entitlement to service connection for gum disease.

3.  Entitlement to service connection for a disability 
manifested by chronic rib pain.

4.  Entitlement to service connection for a bilateral 
disability of the upper extremities, manifested by chronic 
pain.

5.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from March 1979 to May 2001.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions dated in April 2002, June 2002, and October 2002 by 
the Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Temporomandibular joint disease, with recurring mouth 
sores and ulcers, did not have their onset during active 
duty.

2.  Gingivitis and periodontitis are not disabilities for 
which VA compensation may be awarded.

3.  The veteran's chronic rib pain is a symptom of her 
service-connected fibromyalgia.

4.  The veteran's chronic pain and numbness of her upper 
extremities are symptoms of her service-connected 
fibromyalgia.

5.  The veteran's bilateral foot disability, currently shown 
as plantar fasciitis and tendonitis, is not related to her 
military service.


CONCLUSIONS OF LAW

1.  Temporomandibular joint disease with recurring mouth 
sores and ulcers were not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2004).  

2.  Gum disease, to include gingivitis and periodontitis, are 
not disabilities for which VA compensation may be awarded.  
38 C.F.R. § 3.381 (2004).

3.  Chronic rib pain is a symptom of service-connected 
fibromyalgia and does not represent a separate disability for 
which VA compensation may be awarded.  38 C.F.R. § 4.14 
(2004).

4.  Chronic pain and numbness of the upper extremities are 
symptoms of service-connected fibromyalgia and do not 
represent a separate disability for which VA compensation may 
be awarded.  38 C.F.R. § 4.14 (2004).

5.  A bilateral foot disability, currently shown as plantar 
fasciitis and tendonitis, was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in September 2002, in which it provided 
the veteran with an explanation of how VA would assist her in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate her claims and has been provided 
opportunities to submit such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
The veteran's complete service medical records have been 
obtained and associated with her claims file, as well as all 
pertinent private and VA records of her post-service medical 
treatment for the period from 2001 to 2003.  She has also 
been provided with VA examinations that address the claims on 
appeal.  Finally, she has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate her claims, and she has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  
This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge from active duty when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
(a.)  Entitlement To Service Connection For
Temporomandibular Joint Disease, With Mouth Sores And Ulcers.

The veteran's service medical and dental records contain no 
mention of any complaints regarding mandibular pain or other 
temporomandibular joint (TMJ) symptoms or recurrent mouth 
sores, canker sores, or ulcerations of the soft tissues of 
her mouth.  Post-service medical records show a diagnosis of 
TMJ, with notations that the veteran's dentures did not fit 
her very well and were causing her pain.  Post-service 
records also show treatment for gingivitis and periodontitis.  
The veteran presented testimony before the Board in January 
2005, in which she stated that she developed symptoms of TMJ, 
including a clicking sensation in her mandibular joint, 
during active duty.  The medical records that discuss her TMJ 
diagnosis, however, contain no objective opinion linking this 
disability to her period of active duty.  The Board is unable 
to find that service connection for TMJ and a recurrent 
dental condition manifested by mouth sores and ulcers is 
warranted in the absence of any documentation that these 
disabilities had their onset during the veteran's period of 
active duty.  Her appeal in this regard must therefore be 
denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of this 
issue, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

To the extent that the veteran asserts that a medical nexus 
exists between service and her TMJ and mouth sores, her sworn 
testimony and other statements are not competent evidence to 
establish the etiology of her current complaints.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because she is not a physician, the veteran is not competent 
to make a determination as to the etiology of her TMJ.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

(b.)  Entitlement To Service Connection For Gum Disease.

The veteran contends that she is entitled to VA compensation 
for gum disease.  Her service dental records show that one of 
her teeth was extracted due to an infection of her gums.  
Current dental reports show that she has been treated for 
gingivitis and periodontitis.  However, neither condition is 
recognized by the applicable regulations as a disability for 
which VA compensation may be granted.  See 38 C.F.R. § 3.381 
(periodontal disease is not a disability for compensation 
purposes).  As it is specifically excluded as a disease or 
injury within the meaning of applicable legislation providing 
for compensation benefits, her claim for service connection 
for gum disease must fail for the absence of legal merit or 
lack of entitlement under the law.  The relevant facts are 
not in dispute.  It is the law, not the evidence, which is 
dispositive of this claim.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Her appeal with respect to this issue is 
therefore denied.

(c.)  Entitlement To Service Connection For A Disability 
Manifested By Chronic Rib Pain And For A Bilateral Disability 
Of The Upper Extremities, Manifested By Chronic Pain.

The veteran's service medical records show that she received 
treatment for complaints of rib pain in January 1994.  In 
February 1994, her symptoms were characterized as 
costochondritis (rib pain).  In October and November 1999, 
she was treated for complaints of pain in her left rib cage.  
The treatment reports presented no diagnosis linked to her 
subjective symptoms.  X-ray films of her ribs were obtained 
in May 2000, which revealed no evidence of fracture of either 
her ribcage or her bony thorax and no soft tissue 
abnormalities.  

The service medical records also show that in April 1998, the 
veteran complained of a radiating painful sensation traveling 
from her left shoulder to her neck.  The diagnosis was 
cervical spine tenderness.  In October 2000, she was treated 
for complaints of numbness in her left arm, with shooting 
pains associated with palpation of her left ulnar nerve.  In 
March 2001, she was treated for numbness of her left arm that 
was diagnosed as arm paresthesias, night palsy.  With regard 
to her right arm, the service medical records contain no 
mention of any treatment for complaints pertaining to this 
upper extremity.

The report of a VA examination in October 2001 noted that the 
veteran complained of having pain in the ribs of her left 
side.  Tenderness was observed in the area of her eighth and 
ninth ribs on this side.  Although no history of trauma to 
this area was reported, the diagnosis was tenderness over the 
ribs, likely rib contusion, with chronic pain.

VA medical records dated from 2001 to 2002 show that the 
veteran was treated for complaints of left arms spasms.  
Nerve conduction studies of both arms revealed no abnormal 
neurological findings.

The report of a June 2003 VA examination notes that the 
veteran's service-connected fibromyalgia was predominantly 
manifested by subjective complaints of body arthralgias that 
primarily affected her knees, arms, ribs, and spine.  
Physical examination reveled the presence of multiple 
fibromyalgia trigger points over her cervical, thoracic, and 
lumbar spine; both extensor surfaces of her elbows; the 
medial aspects of both knees; with tenderness over her rib 
cage.

The veteran's oral testimony presented before the Board in 
January 2005 shows that she reported having onset during 
active duty of recurrent ribcage pain and pain with fatigue 
affecting both arms.

The veteran's subjective complaints of pain on her ribcage 
and pain and numbness of both upper extremities have been 
associated with her service-connected fibromyalgia according 
to findings presented on the report of a June 2003 VA 
examination.  The medical evidence indicates that her ribcage 
and bilateral upper arm symptoms are not representative of a 
separate and individual disabling entity, and are part of the 
entire constellation of symptomatology that makes up her 
service-connected fibromyalgia.  The regulations maintain 
that the evaluation of the same disability under various 
diagnoses is to be avoided.  Both the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (2004).  
Therefore, an individual grant of service connection for 
chronic rib pain and chronic upper extremities pain cannot be 
allowed.  The veteran's appeal with regard to these issues is 
therefore denied.

(d.)  Entitlement To Service Connection For A Bilateral Foot 
Disability.

The veteran's service medical records show that she 
complained of bilateral foot pain in May 1987.  X-ray films 
of both feet revealed normal findings.  In April 1993, she 
was treated for bilateral foot complaints and was noted to 
have markedly pronated flat feet.  She received treatment for 
this condition for several occasions during active duty.  In 
1995, she was prescribed orthotic inserts for her shoes.  A 
diagnosis of bilateral pes planus was presented in August 
1997.

Post-service VA examination of the veteran in October 2001 
revealed no abnormalities affecting either foot.  A second VA 
podiatric examination by the same physician was conducted in 
May 2002.  This examination report shows that the veteran 
complained of tenderness over the heels of her feet.  
Physical examination of her feet revealed that she had normal 
foot contours with no shifts in weightbearing lines, no 
pronation deformities, no hallux valgus deformities, and no 
Achilles tenderness.  The examiner presented the following 
commentary:

I see absolutely no evidence of pes planus 
deformity.  [The veteran] may have some 
metatarsalgia causing foot pain.  There is no 
evidence of fatigability or incoordination.  She 
does not use orthotics.  I stand by my original 
diagnosis.

VA treatment reports dated in 2003 show that the veteran was 
diagnosed with tendonitis and plantar fasciitis with 
complaints of numbness, paresthesias, and pain on use of both 
feet.   

At a hearing before the Board in January 2005, the veteran 
testified that she had ongoing bilateral foot problems ever 
since military service and that she continued to experience 
painful symptoms affecting each foot.


The Board has reviewed the above evidence and finds that the 
evidence does not support an allowance of service connection 
for the veteran's current foot disability.  Although there is 
clear evidence of a diagnosis of, and treatment for bilateral 
pes planus during active duty, the post-service medical 
evidence indicates that she no longer has pes planus as the 
two VA podiatric examinations of October 2001 and May 2002 
revealed no pes planus of either foot.  The veteran's current 
foot complaints have been diagnosed as tendonitis and plantar 
fasciitis.  However, neither diagnosis was shown in service 
and the VA physician who examined the veteran's feet in May 
2002 did not present any association between her current 
complaints of foot pain and her prior history of pes planus 
in service.  In view of the foregoing discussion, the Board 
finds that the evidence does not warrant service connection 
for a bilateral foot disability.  The veteran's appeal of 
this issue is therefore denied.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for temporomandibular joint disease with 
mouth sores and ulcers, gum disease, chronic rib pain, 
chronic pain and numbness of the upper extremities, and a 
bilateral foot disability is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


